Motion Granted in Part and Order filed February 22, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00053-CV
                                   ____________

  IN THE INTEREST OF G.X.H., JR. AND B.X.H., CHILDREN, Appellant

                                         V.

  TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                        Appellee


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-04498J

                                      ORDER

      This is an appeal from an order terminating the parental rights of appellants
G.X.H. (Father) and R.C. (Mother). Father’s appointed counsel, Juli Crow, notified
this court she has a conflict of interest and may not represent Father in this appeal.
She has filed a motion to abate the appeal so the trial court may hold a hearing and
appoint new counsel for Father. Her motion states a hearing was scheduled for
Tuesday, February 19, 2019. We do not know whether the hearing was held or
whether new counsel was appointed.

      We decline to abate the appeal, but we grant the motion to the extent it asks
us to direct the trial court to appoint new counsel for Father. Accordingly, we
ORDER as follows:

      1.     The judge of the 313th District Court shall immediately conduct a
hearing to determine whether Father desires to prosecute this appeal, and, if so,
whether appellant is indigent and, thus entitled to a free record and appointed counsel
on appeal. The judge shall appoint an appellate counsel for appellant if necessary.
The judge shall see that a record of the hearing is made, shall make findings of fact
and conclusions of law, and shall order the trial clerk to forward a record of the
hearing and a supplemental clerk’s record containing the findings and conclusions
and any order regarding appointment of new counsel. The transcribed record of the
hearing, and supplemental clerk’s record shall be filed with the clerk of this court on
or before February 27, 2019.

      2.     If new counsel for Father has already been appointed, no hearing
need be held. Instead, the judge shall order the trial clerk to forward a supplemental
clerk’s record containing the order appointing new counsel, as well as a record of
any hearing that was held and any findings of fact and conclusions of law that were
made. The supplemental clerk’s record and hearing record, if any, shall be filed with
the clerk of this court on or before February 27, 2019.



                                   PER CURIAM




                                          2